Citation Nr: 1506552	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  12-32 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of overpayment of nonservice-connected death pension benefits in the amount of $83,603.00, to include the preliminary issue of the validity of the debt.


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active service in the United States Coast Guard from June 1971 to June 1972.  The Veteran died in December 1991, and the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision issued by the Committee on Waivers and Compromises (Committee) of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

A review of the Virtual VA paperless claims processing system reveals additional records pertinent to the waiver claim at issue.  All of these records have been reviewed by the Board.  A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

The appellant did not receive monthly payments from the father of her child; rather she received "sporadic" child support payments from 1996 to 2009.  


CONCLUSION OF LAW

The appellant was legally entitled to the VA death pension benefits from 1996 to 2009 and the overpayment of death pension benefits created in the amount of $83,603.00 was in error, such that the debt was not valid.  38 U.S.C.A. §§ 1521, 1541, 5112, 5314 (West 2014); 38 C.F.R. §§ 1.911(c)(1), 3.3, 3.23, 3.271, 3.273, 3.500 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background Facts

In this case, the Veteran died in December 1991.  His death was due to nonservice-connected causes.  

In a January 1997 RO decision, the appellant was awarded monthly VA death pension benefits.  The effective date of her award was May 1, 1996.  VA advised the appellant in several letters that she had to report any future family income, as this would impact her eligibility to VA death pension.  

The appellant reported that she had no family income from 1996 to 2010.  She says she remained at home as a housewife, with a dependent daughter.  She did not remarry. 

In a February 2011 Report of General Information, the appellant called VA to inform them she began working in June 2010 to the present as a hostess and waitress at a Bob Evans restaurant.  She subsequently submitted W-2s from 2010 to 2012 to verify her employment and wages, which were above the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  She also submitted an April 2011 Improved Pension Eligibility Verification Report (EVR).  In this report, she stated that she received $400 of income a month in the form of child support from her ex-boyfriend for her daughter for the calendar year of 2010.  She also reported some limited family income that her child earned.  

In a March 2012 final termination letter, the RO terminated the appellant's death pension benefits back to the date of the original award - May 1, 1996.  The RO determined that beginning on November 1, 2011, the appellant no longer would receive a monthly VA death pension benefit, finding that her annual income of $14,612 exceeded the MAPR set by law of $7,933 for a surviving spouse with no dependents.  In addition, the benefits were adjusted retroactively and an overpayment of death pension benefits was created for the time period from May 1, 1996 until November 1, 2011.  In a March 2012 Debt Management Center (DMC) letter, the appellant was notified of the amount of the overpayment ($83,603.00) created by death pension payments improperly paid to her from 1996 to 2011.

In April 2012, the appellant requested a waiver of this overpayment.  She has maintained she had no intention to engage in fraud or mislead the VA.  She asserted that her ex-boyfriend did not assist with child support payments for their daughter.  Rather, his payments were described as sporadic - she noted that prior to 2010, he did not pay child support of $400 a month.  Thus, she asserted the debt she owes VA was calculated in error.  She emphasized that when she began to work in 2010, she immediately informed the VA of her income and that she always has been honest with the VA in reporting her income and her dependents.  She also mentioned she had numerous medical expenses that cause undue hardship.  See April 2012 waiver; July 2012 NOD; November 2012 VA Form 9; April 2013 statement.  

In January 2013 the appellant submitted Improved Pension Eligibility Verification Reports (EVRs) for the calendar years of 1996 to 2010 showing she had no family income, to include child support income from her ex-boyfriend.  She also submitted a January 2005 Magistrate's Decision Regarding Child Support confirming that she never obtained an actual child support order for her ex-boyfriend.   

II.  Law and Analysis

Death pension is available to the "surviving spouse" of a Veteran because of his nonservice-connected death, as long as the Veteran served for the required period of time during wartime, subject to certain income limitations.  See 38 U.S.C.A. §§ 101, 1521(j), 1541 (West 2014); 38 C.F.R. §§ 3.3(b)(4), 3.23(a)(5), (d)(5) (2014).    Initially, with regard to basic eligibility for death pension, the record reveals that the Veteran has the requisite wartime service, the appellant has the minimal net worth for pension, and the Veteran's death was nonservice-connected.  See 38 C.F.R. § 3.3(b)(4).  Rather, the issue is whether the appellant's annual countable income was in excess of the MAPR for death pension from 1996 to 2010.    

For pension benefits generally, it is the responsibility of the recipient of VA pension benefits to notify VA of all circumstances which will affect entitlement to receive the rate of the benefit being paid.  The recipient of VA benefits must notify VA when he or she acquires knowledge that income, marital status, or dependency status will change or other circumstances which would affect his or her entitlement to receive, or the rate of, the benefit being paid.  38 C.F.R. § 3.660(a)(1). Moreover, where reduction or discontinuance of a running award of improved pension is required because of an increase in income, the reduction or discontinuance shall be made effective the end of the month in which the increase occurred.  38 C.F.R. § 3.660(a)(2).  Overpayments created by retroactive discontinuance of benefits will be subject to recovery if not waived.  38C.F.R. § 3.660(a)(3).  

Basic entitlement to death pension exists if, among other things, the surviving spouse's income is not in excess of the applicable MAPR specified in 38 C.F.R. § 3.23 as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.3(b)(4), 3.23(a), (b), (d)(5).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.  The MAPR is revised every December 1st and is applicable for the following 12-month period.  The MAPR shall be reduced by the amount of the countable annual income of the surviving spouse.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23(b) (2012).  Fractions of dollars will be disregarded in computing annual income.  38 C.F.R. § 3.271(h).  

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included during the 12 month annualization period in which received, except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271(a).  Social Security Administration (SSA) income is not specifically excluded under 38 C.F.R. § 3.272, nor is the income of a child in the custody of the surviving spouse.  In fact, the surviving spouse's annual income includes the annual income of the surviving spouse and the Veteran's children in her custody.  38 C.F.R. § 3.23(d)(5).  Such incomes are, therefore, included as countable income.

Recurring income, received or anticipated in equal amounts and at regular intervals, such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  38 C.F.R. § 3.271(a)(1).  For the purpose of determining initial entitlement, or for resuming payments on an award which was previously discontinued, the monthly rate of pension shall be computed by reducing the applicable maximum pension rate by the countable income on the effective date of entitlement and dividing the remainder by twelve.  38 C.F.R. § 3.273(a).  In essence, the Board subtracts the total amount of countable income in one year from the MAPR for that year, then, if a positive amount remains, the rest is divided by twelve to determine the monthly death pension benefit.  When a change in the MAPR occurs, the Board repeats the calculation with the new MAPR as the starting amount.  38 C.F.R. § 3.273(b)(1).  When a change in income occurs, the MAPR will be reduced by the new annualized income effective on the date that the increased income began.  38 C.F.R. § 3.273(b)(2). 

Although the appellant has requested a waiver of the overpayment of VA death pension benefits, it is also apparent that the appellant has disputed the validity of the debt.  As alluded to above, she believes the RO was in error when it considered child support income of $400 a month from 1996 to 2009.  She indicates she did not receive child support payments during this time period.  Thus, she believes she was legally entitled to receive death pension benefits period from 1996 to 2009, and the retroactive termination of benefits back to 1996 was in error.  

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation (DIC), educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  38 C.F.R. § 1.956(a).  

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  Before deciding a request for waiver, VA must first consider the validity of the debt.  See also 38 U.S.C.A. § 5314(b) (prohibiting offset of a debt from future benefit payments unless VA first makes a determination with respect to the beneficiary's dispute of existence or amount of debt).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2014); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.  

For a determination that the overpayment was not properly created, such that the debt was not valid, it must be established that the claimant was either legally entitled to the benefits in question or, if the claimant was not legally entitled, then it must be shown that VA was solely responsible for the claimant being erroneously paid benefits.  Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).  Sole administrative error connotes that the claimant neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the claimant's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b) (9), (10); 38 C.F.R. § 3.500(b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.  "Stated another way, when an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award."  Erickson v. West, 13 Vet. App. 495, 499 (2000).

Upon review of the evidence of record, the Board finds that the overpayment of death pension benefits in the amount of $83,603.00 was not a valid debt and was not properly created.  The appellant was legally entitled to the VA death pension benefits in question from 1996 to 2009.  She is credible in her assertion that her ex-boyfriend did not pay her $400 a month in child support from 1996 to 2009.  Rather, she has indicated his payments were merely "sporadic."  Thus, an overpayment was not validly created, because the evidence shows she had no countable family income from 1996 to 2009, to include child support payments.  

Accordingly, the Board finds that the overpayment and debt in the amount of $83,603.00 was not properly created and cannot legally be charged to the appellant. Thus, the RO's decision to attempt to recover the $83,603.00 was improper and that the debt is not a valid debt to VA.  38 U.S.C.A. § 5112(b) (9), (10); 38 C.F.R. § 3.500(b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997).  

The Board need not address the issue of waiver of recovery of the overpayment, as this issue is now moot.


ORDER

The overpayment in death pension benefits of $83,603.00 was not properly created and is not a valid debt. 




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


